Elliott, C. J.
The appellee was the sheriff of Martin county and in charge of the jail; two prisoners confined in it escaped; one of them was recaptured in Martin county; the other fled to Missouri; the appellee met the commissioners in the hall of the court-house and said to them that “ if they would help him some,” he would go after the escaped prisoner, but that he would go whether aided or not, and the commissioners replied that they would assist him. The appellee did go and did recapture the prisoner, and this claim is for money expended in effecting the recapture.
The principle which rules this case is settled by our decisions. Board, etc., v. Bradford, 72 Ind. 455; S. C., 37 Am. R. 174; Hight v. Board, etc., 68 Ind. 575; Board, etc., v. Ward, 69 Ind. 441; Miller v. Embree, 88 Ind. 133. Our cases are sustained by the decisions of other courts. Hanger v. City of Des Moines, 52 Iowa, 193; S. C., 35 Am. R. 266; Hawk v. Marion Co., 48 Iowa, 472. There is a stronger reason for the rule in such a case as this than there is in the cases cited; for the sheriff is charged with the duty of keeping the prisoners safely imprisoned, and he has less reason to demand pay for services in recapturing those whom he has suffered to escape than a stranger has who is not charged with any duty. It might lead to great abuse to permit a sheriff who has suffered prisoners to escape to demand, as of right, compensation for recapturing and returning them to custody.
We are not called upon to decide whether the commissioners might not, in their discretion, voluntarily make an allowance in a proper case, and we intimate no opinion upon that question. We decide that a sheriff, who has suffered prisoners to escape, is not entitled, as a matter of right, to demand reimbursement for expenses incurred in recapturing them, or compensation for services performed in effecting the recapture.
Judgment reversed.